UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6268



ROBERT FROST, JR.,

                                             Plaintiff - Appellant,

          versus


MIKE D. ILLES, Administrator, in his official
capacity and Individual capacity,

                                              Defendant - Appellee.



                            No. 05-6643



ROBERT FROST, JR.,

                                             Plaintiff - Appellant,

          versus


MIKE D. ILLES, Administrator, in his official
capacity and Individual capacity,

                                              Defendant - Appellee.



Appeals from the United States District Court for the District of
South Carolina, at Anderson.     Joseph F. Anderson, Jr., Chief
District Judge. (CA-04-943-8-17BI; CA-04-943-8-JFA)


Submitted:   September 29, 2005           Decided:   October 5, 2005
Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Frost, Jr., Appellant Pro Se.  Edgar Lloyd Willcox, II,
WILLCOX, BUYCK & WILLIAMS, P.A., Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           In these consolidated appeals, Robert Frost, Jr., appeals

the district court’s orders accepting the recommendations of the

magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000)

complaint.    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.    See Frost v. Illes, Nos. CA-04-943-8-17BI; CA-04-

943-8-JFA (D.S.C. filed Feb. 7, 2005 & entered Feb. 8, 2005;

Mar. 23, 2005).     We deny Frost’s motion for relief from judgment

and   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 3 -